Case: 19-60738     Document: 00515826911         Page: 1     Date Filed: 04/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        April 19, 2021
                                  No. 19-60738
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   Sukhdeep Singh,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A 201 422 112


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Sukhdeep Singh, a native and citizen of India, petitions us to review
   the Board of Immigration Appeals’ approval of his order of removal. He
   argues that he has proven the elements of his asylum claim on the basis of
   past persecution and fear of future persecution. The Board rejected Singh’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60738     Document: 00515826911          Page: 2   Date Filed: 04/19/2021




                                   No. 19-60738


   appeal of his past persecution claim on the grounds of the harm he described
   not being extreme enough. The Board also rejected Singh’s fear of future
   persecution claim because Singh did not show relocation within his home
   country would be unreasonable. We review decisions of the Board with
   deference and so only overturn their conclusions when the evidence compels
   us. See Zhu v. Gonzales, 493 F.3d 588, 593 (5th Cir. 2007)
          Persecution for the purposes of a past persecution asylum claim must
   be extreme conduct. Majd v. Gonzales, 446 F.3d 590, 595 (5th Cir. 2006); see
   also Orellana-Monson v. Holder, 685 F.3d 511, 518 (5th Cir. 2012). Our
   precedent holds that harm analogous to what Singh described experiencing
   does not rise to the level of persecution. See, e.g., Abdel-Masieh v. INS, 73
   F.3d 579, 584 (5th Cir. 1996); Eduard v. Ashcroft, 379 F.3d 182, 187-88 (5th
   Cir. 2004). Therefore, the Board’s decision is in line with the law of this
   circuit.
          Asylum can also be based on a reasonable fear of future persecution.
   Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444-45 (5th Cir. 2001).         Even
   assuming that the fear was subjectively reasonable, that fear must also be
   objectively reasonable and this element is not fulfilled when internal
   relocation is reasonable. 8 C.F.R. § 208.13(b)(2)(ii). Reviewing the evidence
   does not compel us to find that relocation is unreasonable in this case. See
   Zhu, 493 F.3d at 593.
          DENIED.




                                        2